Exhibit 10.1

 

October 15, 2004

 

Saria Tseng

 

Dear Ms. Tseng,

 

On behalf of Monolithic Power Systems, Inc. (MPS, Inc.)(the “Company”), I am
pleased to offer you the position of Vice President General Counsel, reporting
to Michael Hsing, CEO. This offer will expire of its own accord at 5pm, Pacific
Time, December 1, 2004.

 

Your starting annual base salary will be $180,000, paid bi-weekly (the “Base
Salary”). Subject to the Company’s Board approval, you will be granted an non
statutory stock option entitling you to purchase up to 150,000 shares of Common
Stock (as adjusted for stock splits, stock dividends and similar events between
the date this letter agreement is executed by both parties and the date of
grant) at an exercise price equal to $7.50 per share. Subject to the accelerated
vesting provisions set forth below, the stock option shall vest over a period of
3 years, with 50,000 shares vested after one year from October 15, 2004 and the
remaining 100,000 shares will vest as to 1/24 of such shares each month
thereafter. You will also be guaranteed to receive an annual cash bonus equal to
or exceeding 20% of your Base Salary to be paid within the first year of
employment and annually thereafter. The amount of the incentive bonus payment
exceeding 20% of your Base Salary will be determined based upon the Company’s
financial performance and your performance during the year with respect to
certain measurable goals and performance objectives established by the Board (or
any authorized committee thereof) in consultation with you. You will be
reimbursed for all continuing education, dues or registration fees, etc.
incurred to retain, continue or further your legal entity and associated
position requirements within MPS, Inc.

 

If your employment with the Company is terminated by the Company without Cause
(as defined below) or you terminate your employment voluntarily with Good Reason
(as defined below), then you shall receive, (i) an amount equal to your then
Base Salary for a period of four (4) months after the termination of your
employment and (ii) the cost of you continuing health insurance coverage for
yourself and your eligible dependents pursuant to COBRA, should you elect to do
so, for a period of four (4) months after the termination of your employment.

 

If your employment with the Company (or its successor entity) is terminated by
the Company or its successor without Cause or you terminate your relationship
voluntarily with Good Reason at



--------------------------------------------------------------------------------

any time on or within twelve (12) months after a Transfer of Control (as defined
below), then, in addition to the benefits described in the last paragraph above,
you shall receive, fifty percent (50%) of the then-unvested option shares vest
in full.

 

For purposes of this letter agreement the following definitions shall apply:

 

“Transfer of Control” means a merger or consolidation of the Company with or
into any other corporation or corporations, or the merger of any other
corporation or corporations with or into the Company, unless the shareholders of
the Company before such transaction or related set of transactions hold at least
a majority of the outstanding voting equity securities of the surviving
corporation, or any transaction or series of related transactions to which the
Company is a party in which in excess of fifty percent (50%) of the Company’s
voting power is transferred by the then shareholders of the Company to third
parties, excluding any consolidation or merger effected exclusively to change
the domicile of the Company, or a sale of all or substantially all of the assets
of the Company;

 

“Cause” means (i) your failure to comply with lawful directions of the chief
executive officer or the Board, which failure is not cured within thirty (30)
days following notice to Executive of such failure; (ii) you personally engaging
in illegal conduct that a reasonable person would know to be detrimental to the
Company; (iii) you being convicted of a felony; or (iv) you committing a
material act of dishonesty, fraud or misappropriation of property respecting the
Company.

 

“Good Reason” means, without Executive’s consent, (i) a reduction by the Company
in the base salary and/or target bonus opportunity of Executive as in effect
immediately prior to such reduction, except where a substantially equivalent
percentage reduction in base salary is applied to all other officers of the
Company; (ii) a material reduction by the Company in the kind or level of
employee benefits to which Executive is entitled immediately prior to such
reduction with the result that Executive’s overall benefits package is
significantly reduced, except where a substantially equivalent reduction in
benefits is applied to all other officers of the Company; (iii) a significant,
adverse change in Executive’s title, authority, responsibilities or duties, as
measured against his title, authority, responsibilities or duties immediately
prior to such change, which change is not reversed or modified within thirty
(30) days after notice from Executive to the Board describing in reasonable
detail the significant, adverse change; or (iv) the relocation of Executive’s
place of work to a facility or a location more than thirty-five (35) miles from
Executive’s then-present work location.

 

To the extent that any of the payments and benefits provided for in this offer
letter or otherwise payable to you constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and, but for this paragraph, would be subject to the excise tax imposed
by Section 4999 of the Code or any similar or successor provision, the aggregate
amount of such payments and benefits will be reduced, but only to the extent
necessary so that none of such payments and benefits are subject to any excise
tax.

 

MPS, Inc. offers a complete benefits package including medical, dental, vision,
life and LTD insurance coverage. Our other benefits include 401(k) plan &
Flexible Spending Account.



--------------------------------------------------------------------------------

This offer is subject to your submission of an I-9 form and satisfactory
documentation verifying your right to work in the United States within 3 working
days. Please also provide your most recent pay stub from your prior employer.

 

Your employment with MPS, Inc. is “at will” in that it can be terminated with or
without cause and with or without notice at any time at the option of MPS, Inc.
or yourself except as otherwise provided by law.

 

You are expected to review, sign and comply with Employee Confidential
Information and Invention Assignment Agreement that will be distributed when you
start your employment as a condition of this offer.

 

We believe you can make a valuable contribution to MPS, Inc. and hope you accept
our employment offer. If the foregoing is acceptable, please sign and return
only copy of this offer to the Human Resources department by the expiration
date.

 

Thank you for the opportunity to present this offer. We look forward to an
exciting and rewarding employment relationship with you.

 

Yours truly,

 

/s/ Michael Hsing

--------------------------------------------------------------------------------

Michael Hsing President and CEO Monolithic Power Systems, Inc.

 

Employment offer accepted by:

 

/s/ Saria Tseng

--------------------------------------------------------------------------------

 

November 15, 2004

--------------------------------------------------------------------------------

Signature   Date

 

December 1, 2004

--------------------------------------------------------------------------------

Starting Date